            Case 1:20-cr-00092-DAD-BAM Document 23 Filed 07/14/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:20-CR-00092 DAD-BAM
12                                  Plaintiff,
                                                           STIPULATION VACATING STATUS
13                           v.                            CONFERENCE, CONTINUING CHANGE OF
                                                           PLEA HEARING DATE AND REGARDING
14   RUDY SOTO, JR.,                                       EXCLUDABLE TIME PERIODS UNDER SPEEDY
                                                           TRIAL ACT; FINDINGS AND ORDER
15                                 Defendants.
                                                           DATE: July 20, 2020
16                                                         TIME: 9:00 a.m.
                                                           COURT: Hon. Dale A. Drozd
17

18           This case is set for a change of plea on July 20, 2020. The parties stipulate and request a
19 continuance of the change of plea hearing to August 4, 2020 at 9:00 a.m. Defense counsel needs

20 additional time to confer with her client due to being recently appointed and the obstacles present and
21 anticipated in communication due to COVID-19 restrictions. The parties also stipulate and request to

22 vacate the July 22, 2020 status conference before Judge Grosjean. Additionally, on April 17, 2020, this

23 Court issued General Order 617, which suspends all jury trials in the Eastern District of California

24 scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters

25 to a date after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury

26 trials in the Eastern District of California until further notice, and allows district judges to continue all
27 criminal matters. This and previous General Orders were entered to address public health concerns

28 related to COVID-19.

                                                           1
30
            Case 1:20-cr-00092-DAD-BAM Document 23 Filed 07/14/20 Page 2 of 4


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

                                                           2
30
           Case 1:20-cr-00092-DAD-BAM Document 23 Filed 07/14/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.     By previous order, this matter was set for a change of plea on July 20, 2020.

 8          2.     By this stipulation, defendant now moves to continue the change of plea hearing to

 9 August 4, 2020 at 9:00 a.m., and to exclude time between July 20, 2020, and August 4, 2020, under
10 Local Code T4.

11          3.     The parties also move to vacate the July 22, 2020 status conference before Judge

12 Grosjean since the case is set for a change of plea before Judge Drozd.

13          4.     The parties agree and stipulate, and request that the Court find the following:

14                 a)      The government has represented that the discovery associated with this case

15          includes investigative reports, video and photographs. All of this discovery has been either

16          produced directly to counsel and/or made available for inspection and copying. Additionally, the

17          parties have engaged in plea negotiations and the government has provided a plea agreement.

18                 b)      Counsel for defendant desires additional time to review discovery, conduct

19          investigation, and review the plea agreement executed when the defendant had different counsel.

20                 c)      Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny him/her the reasonable time necessary for effective preparation, taking

22          into account the exercise of due diligence.

23                 d)      The government does not object to the continuance.

24                 e)      Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        3
30
           Case 1:20-cr-00092-DAD-BAM Document 23 Filed 07/14/20 Page 4 of 4


 1                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of July 20, 2020 to August 4, 2020,

 3          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 4          because it results from a continuance granted by the Court at defendant’s request on the basis of

 5          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 6          of the public and the defendant in a speedy trial.

 7          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11

12
     Dated: July 14, 2020                                     MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ KIMBERLY A. SANCHEZ
15                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
16

17
     Dated: July 14, 2020                                     /s/ MEGHAN McLOUGHLIN
18                                                            MEGHAN McLOUGHLIN
19                                                            Counsel for Defendant
                                                              RUDY SOTO, JR.
20
21
                                            FINDINGS AND ORDER
22
     IT IS SO ORDERED.
23
        Dated:    July 14, 2020
24                                                     UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                          4
30
